UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6496


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER LEE DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00230-RJC-DSC-1; 3:19-cv-
00625-RJC)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lee Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Davis seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on November 10, 2020. Davis filed the notice of

appeal on March 25, 2021. 1 Because Davis failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. 2




       1
          We assume that the postmark date appearing on the envelope containing the
undated notice of appeal is the earliest date it could have been properly delivered to prison
officials for mailing to the court. See Houston v. Lack, 487 U.S. 266, 276 (1988)
(establishing prison mailbox rule).
       2
         Even if we construe Davis’ untimely notice of appeal as a motion for an extension
of time to file his notice under Rule 4(a)(5), such a motion would be untimely because
Davis filed it after the 30-day excusable neglect period expired. See Dolan v. United States,
560 U.S. 605, 610 (2010) (stating that “expiration of a ‘jurisdictional’ deadline prevents
the court from . . . extend[ing] that deadline”). Moreover, because Davis does not allege
that he did not receive notice of the court’s order, Rule 4(a)(6) does not apply.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3